Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 1 of 25




                    EXHIBIT A
                Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 2 of 25
MICA (P) 195/08/2006                                                           Volume 9, Issue 5-06/07 - December 2006
                             A Singapore American School community service publication




     NewsFlash


                  SAS Hosts Dr. Jane Goodall on Pulau Ubin
                       By Kate Thome with help from Martha Began, Zeeb McNicol and Steve Early

    Saturday, November 4th was an extraordinary day for members of SAS’s environmental clubs, SAVE
    (Students Against Violating the Environment), ECO Club and Greenfinger’s Garden Club. As members
    of Dr. Jane Goodall’s Roots & Shoots program we were invited to host her for an outdoor activity!
    Wow! What a privilege!

    Imagine our excitement to be with the most famous primatologist in the world! Her work with chim-
    panzees taught us so much about our nearest primate cousins and helped us to see many similarities
    in behavior, family structure and intelligence. As her work progressed over the years, she became
    increasingly aware of the challenges facing the chimpanzees due to habitat loss, poaching and the il-
    legal pet trade. She realized that these huge issues faced many other species as well, and she sought a
    solution to the impeding crisis.

    Always an optimist, she found hope and inspiration from working with students, and with a few stu-
    dents, she formed her Roots & Shoots clubs in 1991. From the small core group of students has grown
    a mighty organization of over 9,000 active Roots & Shoots clubs in over 90 countries throughout the
    world. The name of the group, Roots & Shoots helps us to visualize the combined force that a small
    but well rooted young plant, a shoot, can make in penetrating a barrier like a brick wall. The image of
    a brick wall represents the challenges facing us on our planet, of how to live without further damage
    to the environment, and in peace and with respect for all forms of life. The Roots & Shoots program
    focuses on the empowerment of young people to become those mighty shoots who can lead others
    to make changes for the better, not just for animals, but for people and for the environment as well.

                                                                                 continued on page 16...
                               Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 3 of 25
Content Page
                                                                                                   In This Issue

                                                                                  03       Calendar Highlights
                                                                                  04       Boni Kapel – Veteran SAS
                                        Robert Gross
                                  Superintendent of Schools
                                                                                             Secretary Retires
                                                                                           Brent Mutsch – Appointed SAS
                                                                                             Superintendent – July 2007
                                                                                  05       Star Appeal Dinner
                                                                                  06       SAS PTA
                                                                                  11       Faculty Sports
                                                                                  12       Booster News
                                                                                  14       SAS JV Eagles Meet US
                                                                                             International Eagles
                       Mark Boyer                         Rhonda Norris
                                                                                  15       Vasity Basketball Teams
                   Asst. Superintendent                 Asst. Superintendent      16       SAS Hosts Dr. Jane Goodall on
                Curriculum and Instruction                     Business
                                                                                             Pulau Ubin
                                                                                  18       Community Service
                                                                                  19       Tabitha Founder Inspires Fifth
                                                                                             Graders
                                                                                  20       Migrant Worker Program
                                                                                  21       PS New
                                                                                  22       HS Class Murals
                                                                                  23       Ninth Annual SEA Honor Band
                      David Hoss                           Marian DeGroot                    Festival
                       Principal                              Principal
                    Primary School                       Intermediate School




                                                                                                Are You Receiving
                                                                                             What’s Happening at SAS?

                                                                                    We are sending all parents and guardians a regular
                                                                                    weekly What’s Happening at SAS newsletter by email.
                                                                                    If you have not been receiving the weekly email,
                                                                                    probably we do not have your correct email ad-
                     Robert Godley                            David Norcott         dress. Send us an email at communications@sas.
                       Principal                                Principal           edu.sg to give us your current email address. The
                     Middle School                             High School          distribution can include both parent email address-
                                                                                    es. The weekly What’s Happening at SAS will also be
               NEWSFLASH is published monthly by the Commu-                         posted on the website at http://www.sas.edu.sg.
               nications Office of the Singapore American School.
               It is distributed free of charge to the parents, faculty
               members and organizations served by the school.                    We welcome input from the community associated
                                                                                         with Singapore American School
                                                                                                (No Issue in January)

                          COMMUNICATIONS OFFICE                                                February NewsFlash
                            Singapore American School                                        Deadline: January 26, 2006
                              40 Woodlands Street 41                                     Publication Date: February 12, 2006
                                 Singapore 738547
                                                                                             Email Community News
                                  Tel: 6360-6303
                                                                                           Input to bgribbon@sas.edu.sg
                         SAS Website: http://www.sas.edu.sg
                                                                                                 Email Trading Post
                              Editor: Ms. Beth Gribbon                                        Input to trade@sas.edu.sg
                            Staff Editor: Mr. Scott Duncan                     Trading Post advertising is restricted to non-commercial
                            Layout Design: Ms. Joey Lew                            items only from SAS students, parents and staff

               SAS NewsFlash – December 2006
                            * Campus Mosquito Fogging, everyFiled
                                                             Sunday 5:00pm – 7:00pm
      December  2006
           Case 1:19-cr-10335-DJC    Document    172-1            09/13/21     Page 4 of 25
                                                                14      HS Final Exams 8:00am – 12:00noon,




                                                                                                                           Calendar Highlights
9        ACSIS Tennis Tournament 8:00am – 6:00pm                          Period 3 & 4
            (SAS/UWC)                                                   Winter Ball 9:00pm – 1:00am (Tanglin Club)
11       HS Final Exams 8:00am – 12:00pm, Period 5 & 6          15      Holiday Alternate Dress Day
12       PTA Board Meeting 11:30am (PTA Office)                         No School for HS Students
         HS Final Exams 8:00am – 12:00pm, Period 1 & 2                  PS/IS Holiday Parties 1:30pm
         MS Band Concert 7:00pm (Auditorium)                            December Graduation 10:00am (Drama Theater)
13       Alternate Dress Day                                    16-31   WINTER BREAK (NO SCHOOL)
         HS Final Exams 8:00am – 12noon, Period 7 & 8




                       * Campus Mosquito Fogging, every Sunday 5:00pm – 7:00pm
                                                                                     January 2007
1-7      WINTER BREAK (NO SCHOOL)
4-6      Malaysian Swim Camp – HS Swim Team                     19      PTA New Parent Welcome Coffee 9:30am
8        Students’ Late Start 10:00am                                      (PTA Office)
         No AM Pre-Sch , PM Pre-Sch is in Session                       MS Band to Kuala Lumpur
         New Student Orientation                                19-20   HS Student-Led Production 7:00pm
         HS Re-take and New Student Yearbook Portraits                     (Drama Theater)
            8:00am – 4:00pm                                     20      SACAC Registration 9:00am – 12:00noon
8-9      New Student Sign-up for Interim programs                          (HS Cafeteria)
10       Alternate Dress Day                                    22      Booster Club Meeting 9:30am (H301)
12       PS/IS/MS Report Cards Go/Mailed Home                   23      Interim Semester Parent Orientation Evening
13       Rugby Exchange in Bangkok                                         7:15pm – 8:00pm
         Swimming Exchange in Manila                            24      Alternate Dress Day
15       PS Parent Coffee 8:30am (P220/221-PS Faculty Lounge)   25-27   IASAS Basketball in Bangkok
         PTA Coffee 10:00am (H301)                                      IASAS Rugby/Touch in Kuala Lumpur
15-19    SACAC Registration 9:00am – 4:00pm (SACAC Office)              IASAS Swimming in Taipei
16       PTA Board Meeting 9:30am (PTA Office)                          IASAS Tennis in Manila
         MS New Student Photo Taking                            27      SAT & Subject Tests
18       College Information Night for Parents of HS Juniors    29      HS Honor Roll Recognition 11:25am
            7:00pm (Drama Theater)                              31      Badminton/Softball/Track & Field Seasons Begin




                                    * Campus Mosquito Fogging, every Sunday 5:00pm – 7:00pm
      February 2007
1        HS Second Season Sports Award Night                    6       IASAS Math Test 8:30am – 10:00am
2-3      SEAMC Math Competition (UWC & SAS)                                (Auditorium)
5        ECC Parent Coffee 8:30am (ECC Grouproom)                       Financial Aid for US Citizens – Junior
         IS Parent Coffee 8:15am – 9:15am                                  Parents 7:00pm (H301)
            (5th Grade Grouproom, I311)                         9       HS Student Council Spirit Day
         MS Parent Coffee 10:00am (M301)                                   (Valentine’s Dress Day)
         HS PTA Coffee 8:30am (H301)                            10      PTA Wine Tasting Dinner/Silent Auction 7:00pm
                                                                10-20   HS Interim Semester


                                                                                           SAS NewsFlash – December 2006   
                           Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 5 of 25

              Boni Kapel – Veteran SAS Secretary Retires
School News


                                                                    T
                                                                               his month Singapore American School will say good-
                                                                               bye to a long serving and greatly admired employee.
                                                                               Boni Kapel, who has worked as the secretary to the
                                                                    high school principal (14 of them) for 36 years, will be retiring
                                                                    in December. Arriving at the King’s Road campus in 1970, Boni
                                                                    joined a school of less than 300 high school students. Throughout
                                                                    the years of growth and change at SAS, she has been a constantly
                                                                    relied upon source of the school’s history and traditions.

                                                                    Over the years Boni has touched the lives of thousands of stu-
                                                                    dent, hundreds of faculty and staff members and a fourteen high
                                                                    school principals. Teresa Sim, SAS Director of Human Re-
                                                                    sourced, shared some excerpts of comments made by the various
                                                                    principals that Boni has worked for over the years.

                                                                     Boni’s ability to understand situations, take initiative, lead and
                                                                     work as a team member is tremendous. She is appreciated not
                                                                     only for her hard work and expertise but also her positive attitude
                                                                     and wonderful sense of humor. It is amazing that her enthusiasm
                                                                     and dedication to her work and to SAS remain at an outstanding
              level even after so many years of service. She is universally respected by all high school constituents. She is very valu-
              able to the functioning of the SAS High School and to the school as a whole. The staff considered it an honor and a
              pleasure to work with her. She is truly a wonderful member of our community.




              Brent Mutsch – Appointed SAS Superintendent – July 2007


                                                          B
                                                                  rent Mutsch was recently appointed Superintendent of Singapore
                                                                  American School for the 2007-2008 school year. Currently Su-
                                                                  perintendent of Schools at the Saudi Aramco Schools in Saudi
                                                          Arabia, he is a highly respected educator with years of experience in the
                                                          United States and overseas.

                                                          Dr. Mutsch began his career as a teacher of American history and govern-
                                                          ment and then worked as a counselor, associate high school principal, high
                                                          school principal and superintendent in Iowa and Colorado. After twenty-
                                                          one years in public education in the United States, he moved to Daharan,
                                                          Saudi Arabia in 1994 where he worked as the deputy superintendent and
                                                          superintendent of International Schools Group before moving to his cur-
                                                          rent position in 2002.

                                                          Dr. Mutsch received his undergraduate education at St. Olaf College in
                                                          Northfield, Minnesota, his MA at the University of Iowa, his Certificate of
                                                          Advanced Study in Educational Administration at Iowa State University
                                                          and his Doctor of Education at the University of Northern Colorado.

              Joined by his wife Maggie, Mutsch will be moving to Singapore in July, replacing Bob Gross who has been Superin-
              tendent of Singapore American School for the past eight years.




             SAS NewsFlash – December 2006
                   Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 6 of 25
Star Appeal Dinner – Friday March 2nd
Singapore American School Educational Foundation Special Event




                                                                                                                                Alumni & Development
I
     n support of the SAS Educational Foundation, the second annual Star Appeal Dinner will be held on Friday, March
     2nd at the Goodwood Park Hotel. 250 guests will enjoy a gala evening of fine dining and musical performances by
     SAS students.

Hosted for the first time last year, the inaugural Star Appeal Dinner contributed $300,000 of the total $450,000 raised for
the Foundation during the 2005-2006 school year. Along with a founding donation of $100,000 made by the PTA in June
2005, the Star Appeal Dinner showcased the importance of this new fund to the future of SAS.

Donations to the SAS Educational Foundation are being used this year to fund financial aid and scholarships, athletic and
intramural activities, visual and performing arts programs, community service projects and other special projects includ-
ing a SAS Parent Lecture Series, bringing guest speakers to share their expertise about parenting with our families. In
addition, $200,000 has been put aside in an endowment fund to help ensure the future financial security of the school.

Again this year, the Star Appeal Dinner will be hosted by Elizabeth Khoo and underwritten by the Khoo Foundation ensur-
ing that all donations go directly to the SAS Educational Foundation. Last year’s dinner was organized by a parent com-
mittee including Elizabeth Khoo, Fae Varinata, Susanna Wong, Janie Ooi, Wendy Yap, Susan Murray and Viki Zulkoski
who were all enormously dedicated to making sure this evening was a spectacular hit. Many generous patrons purchased
entire tables at $10,000 each, and hosted friends of SAS in an evening that will long be remembered for the fun that was
had by all and by the enormous contribution made to the school.

                                                                    This year’s committee, including Susanna Wong,
                                                                    Bon Sun Koo, Susie Seo, Eun Choo Khoo, Janine
                                                                    Byrne and Beth Gribbon, has already begun planning
                                                                    what promises to be a wonderful evening of gourmet
                                                                    food, fine wines and special student entertainment.
                                                                    A donation of S$10,000 for a table or $1,000 for an
                                                                    individual seat contributes to the SAS Educational
                                                                    Foundation and provides a gala evening with mem-
                                                                    bers of the school community. Although there will be
                                                                    other opportunities to do so, the dinner will also be a
                                                                    nice evening for us to say goodbye to Bob Gross, who
                                                                    will be leaving SAS in June after eight years as our
                                                                    Superintendent.

                                                                   Invitations to the Star Appeal Dinner will be mailed
                                                                   to all SAS families in January. If you are interested
in attending the dinner or would like additional information about purchasing a table or making a donation to the SAS
Educational Foundation please contact Beth Gribbon at 6360-6303 or by email at bgribbon@sas.edu.sg.

We look forward to seeing many of you at the Star Appeal Dinner on March 2nd.


               SAS Educational Foundation
               Total Amount Donated for 2005-06: $450,000
                              To support the following programs:
                                      Community Service Projects			                     $20,000

                                      Athletics and Intramural Activities		             $30,000

                                      Visual and Performing Arts Program		              $30,000

                                      Funding for Special School Projects		             $50,000

                                      Financial Aid for Students			                     $120,000

                                      Endowment Fund (Long-Term Investment)             $200,000


                                                                                                SAS NewsFlash – December 2006   
Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 7 of 25
                         PTA President Letter
                    Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 8 of 25



                            A




                                                                                                                                        SAS PTA
                                     s I glance at the calendar in preparation to turn the page to another month, it is hard to
                                     believe that we are almost half way through the school year. With the holiday season
                                     now upon us, I would like to take this opportunity to wish everyone a very healthy and
                            happy Holiday Season. It is also the time of year, with a long school break, that many families
                            take the opportunity to relocate to their next assignment. To those of you leaving SAS over the
                            coming months, we bid you a fond farewell and wish you all the best in your new location. For
                            those who had the opportunity to volunteer at SAS, we would like to thank you for all of the
                            volunteer hours you have put in at school and for the support you have given the PTA during
                            your stay in Singapore.

I would like to take this opportunity to recap some of the PTA activities that we have held since the start of the school year.
We organized three days of presales for uniforms, hosted the Ice Cream Social at Open House, held over six Welcome
Coffees for the various divisions and the whole school, provided refreshments at the four Back to School Nights, held
our Carpet Auction, organized the Pumpkin Patch for the Primary School, held the Pumpkin Sales, ran our first White
Elephant Sale, sent out our largest Scholastic Book order ever, organized Halloween parties for PS, IS & MS students, ran
the International Food Fest and three days of the Book Fair. Whew! Sometimes thinking about all the events makes my
head spin. I have often wanted to try and have all of our volunteers keep track of the hours they spend on PTA activities,
but I realize it would be too much of an effort to keep track of all their time. I hope in some small way we have been able
to offer some support to you and your family to allow you to feel and become a member of the SAS community.

While I know that many of you are concentrating on the upcoming holiday events and school break, I would like to ask
you to take a minute to mark your calendar for the next PTA event. Our Gala Wine Dinner will be held on February 10th,
2007 at the Regent Hotel. This will be an elegant evening of gourmet food, fine wine and great company. Delaine White-
head and her committee have been working hard on the plans for this event, and I am sure that everyone will enjoy an
impressive and spectacular evening. While it may seem a long time away, it will be held only a few short weeks after we
return from the holiday break. Seating will be arranged at tables of eight, so you can either make plans to join your friends
by arranging your own table, or making new friends by signing up individually.

As always, please continue to check the PTA link located on the SAS website. You will find a host of useful information
about PTA activities. Please go to www.sas.edu.sg and then click on the PTA link.

I would like to once again wish you and yours a very Safe and Happy Holiday Season, and a Joyous New Year!

Susan Fay
PTA President



PTA Book Fair - November 20th to 22nd 2006
By Mae Anderson, SAS Parent and PTA Secretary



R
         ide the Adventure - Read! That was the theme of the 2006
         PTA Book Fair. Students in the Primary and Intermediate
         Schools illustrated this theme in the Bookmark Contest. The
judges had a difficult time selecting the winners, due to the creativity
of all the entries. Everyone did a great job!

The bookmarks were displayed at the Book Fair in the Elementary
Gym, which was packed with thousands of books of every type. Over
three days, students, teachers, and parents shopped for books. A won-
derful crew of SAS parents helped shoppers with their purchases. Au-
thor Shamini Flint was there to sign her books, which have distinctive
local flavor.
                                                                             Back Row(L-R): Iskra Majewski, Betty Rhee, Susan You,
An event like this cannot take place without the contributions of many.                 Carlo Cabato
                                                                         Front Row(L-R): Olivia Chuang, Avanya Rao, Anshul Jalali
Thank you to all the dedicated volunteers who helped to make this
event one for the books. A special note of appreciation should also be added for the dedication and efforts of Becky Mo-
seley and Carol Peiffer who co-chaired the Book Fair.
                                                                                                        SAS NewsFlash – December 2006   
Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 9 of 25
Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 10 of 25
Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 11 of 25
                 Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 12 of 25
                                                     OSIM Corporate ChallengeTriathlon



                                                     I




                                                                                                                                 Faculty Sports
                                                     By Eric So, SAS Communications
                                                          n a race that promised much and gave even more, Elementary
                                                          Aquatics Director Cary Greegor took home first spot during the
                                                          OSIM Corporate Challenge Triathlon, held at East Coast Park
                                                     on November 4th, in a time of 01:15:21 (swim - 00:13:11, bike -
                                                     00:36:53, run - 00:25:18). The elementary swim instructor who com-
                                                     petes and trains for long distance triathlons, endures a weekly training
                                                     regimen that includes three swims, two bike rides, three runs, two
                                                     weight/strength training sessions and a long ride and run on the week-
                                                     end.

                                           Asked what advice she had for people thinking of joining their first triathlon,
                                           she suggested that they “don’t be intimidated and think that you have to excel
                                           in all three sports to compete in a triathlon. It is the variety that makes them
                                            fun.” She added that joining a “mini” triathlon (250m swim, 10km bike and
                                             2km run) might be a good way to get acquainted with the rigors of a triathlon
                                             and having fun at the same time.

                                              Another Primary School teacher, Lynda Scott, enjoyed a strong day, al-
                                              though her training and experience is in longer endurance races. She showed
                                               strength on the bike to reel the field in placing 4th in the Non-Profit Sprint
                                               Female category. Lynda recently placed first in her age group in the long
                                           distance Pulai triathlon, in Malaysia. ECC teacher Kristine White came in 12th
                                           and Eric So of the Communications office placed 35th in the Non-Profit Sprint
                                           Male group.

                                           Middle School and High School were both represented by the teams of Cather-
                                           ine Parent, Jenelle Taylor, Audrey Forgeron and David Rops, Erik Torjesen,
                                           Judy Ridgway respectively.

The Pulai Long Distance Triathlon



I
By Lynda Scott, Kindergarten Teacher
    hypothesized that by doing a “trial race” one month before the real thing, I
    would benefit hugely and it would give me a real confidence boost. I was think-
    ing, just take it easy, get to know the course, get a feel for the race. But almost
5 hours later, I was questioning not only the hypothesis, but also my sanity.

Ok, so I now knew the entry into the water – a gentle slope which allowed for some
dolphin diving before swimming against a right to left current. I memorized all the
hills and bends of the bike course and knew that it was along a bumpy deserted road
with no shade but plenty of monkeys and the odd squashed snake. It seemed to be
uphill on the way out and uphill on the way back, impossible but true! I also knew
that the run section took me through a golf course and then over 2 km of hills before
looping back on itself. Unfortunately I also knew that the “real race”, to be held in a
month’s time, would be one of my biggest challenges ever!

The Tribob Pulai Long Distance Triathlon was held on October 7th, in Desaru, Ma-
laysia. It consisted of a 2km ocean swim, 60km bike, and a 15 km run. An early start
on race day at 7.30 am meant beautiful conditions for the swim. There was good
cloud cover which hung around for much of the two hours on the bike. I felt well
paced and fuelled for the run ahead. After threatening to shine, the sun was now in
full force, with nothing but blue sky. What torture! The heat was oppressive. Some
runners failed to make the cut, one collapsed just 1 km from the end. The amount of
effort and focus required to just keep those legs moving was unbelievable.

Four hours, 45 minutes and 28 seconds after the start, I crossed the finish line. I finished first in my category and was the
seventh overall female finisher. Another challenge ticked off the “to do list”. Next up, Phuket International Triathlon in
December, followed by Ironman Singapore, 2007.
                                                                                                 SAS NewsFlash – December 2006   11
    Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 13 of 25

     Booster Club Wishes You
         A Happy Holiday
假期快乐                                                 Selamat Bercuti

 Buenas Vacaciones                       Bonnes Vacances



                                  January 29
                               Honor Roll Lunch
                                Drama Theatre
                              11:25am - 12:05pm

    Pillow                                                    Bookmarkers




  Silk Pillow                                                    Earrings



                                   Bracelets




                               January 22
                             Booster Meeting
                              Room H301
                                 9:30am
                                                            Table runner
    Stocking
   Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 14 of 25




                                        Home Tour Thank You
                                        By Michelle Brunoehler, Booster Club President
                                        Home Tour is the Booster Club’s largest fundraiser of the
                                       school year. It was a success in part due to the sponsors and
                                     the many Booster volunteers who worked at the event. The
                                  Booster Club is grateful to the Morgan-Russell Family, New-
                              man Family, Smith Family and Steel Family for opening up their
                           beautifully decorated homes for the “Holiday Elegance in the Wood-
                     lands” Home Tour.

The staff of the Newsflash, Beth Gribbon, Joey Lew and Eric So, were of invaluable assistance
in helping with Home Tour advertising. Additionally, Azmee in the SAS Docutech printing room
helped with the printing of the Home Tour Program.

Months in advance, the Home Tour Committee: Michelle Brunoehler, Susan Casella, Cynthia Has-
an, Pat Ho Sang, Wendy Kwok, Amy Lee, Paula McCarvel, Barbara Molloy, Marie Small, Shelia
Sung, Delaine Whitehead and Karen Witherspoon, began planning the event. The Booster Design
Committee headed by Susan Casella and Pat Ho Sang began crafting and developing merchan-
dise to be sold at the Home Tour in the months prior to the Tour. The painting assistance of Karin
Boothe, Cathy Chin, Cynthia Hasan, Nancy Householder, Stella Leow, Christina Leung, Nurhan
Leung, Kanae Nagasaki, Marcie Noel, Liz Reid, Annie Ringheim and Wendy Wuest was enlisted
for the ceramic ornaments and wooden figures sold at Home Tour. Numerous sessions were also
worked by Booster volunteers to package the merchandise.

The Booster Club wishes to thank the Home Tour sponsors: Art Forum Gallery, Art Trend Gallery,
August Florist & Garden, Belmont Flora, Blooms N Things, Caring for Cambodia, Cedele Bakery,
The China Collection, Cinnabar Design, Daniel’s Framing, F & N Coca-Cola, Fairprice Antiques,
Framing Angie, Jane’s Arts & Crafts, Iggy’s, Le Salon Hair Salon, Michelangelo’s Restaurant, Nu
Skin, Original Sin Mediterranean Cuisine, Peta Nation Florist, Pure Yoga, Riding for the Disabled,
Santa Fe Transportation, Silverworks, Sweeney’s Hair, Regent Hotel, Tabitha, Yeap Transportation
and Ziegler Shoes.

Because of the magnitude of the event, over fifty Booster volunteers were needed to work the day
of the event. Volunteers were home hostesses, bus hostesses and workers at the Booster sales table
at the American Club.

This year, a silent auction for Christmas wreaths was added to the shopping section of the Home
Tour. Hand-made wreaths were donated by Nancy Amidei, Michelle Brunoehler, Dana Hardesty,
Cynthia Hasan, Nancy Householder, Janet Kleinhample, Maureen Lee, Paula McCarvel, Stephanie
   Morgan-Russell, Susan Murray, Liz Reid, Dale Schwarz, Anne Stocking and Wendy Wuest.

              Thank you to all the guests who attended the 2006 Home Tour.
               Funds raised from this event are distributed by the Booster
                 Club to various high school students’ activities such as
                 Interim Semester Scholarships, Senior Awards, Honor
                  Roll Lunches, travel shirts for all students representing
                  SAS, Popcorn Day before final exams, IASAS sports
                  bags and more.
                        Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 15 of 25

            SAS JV Eagles Meet US International Eagles
HS Sports
            By David Dixon, JV Rugby Coach




              O
                      n Friday, the 3rd of November, 35 JV rugby players were preparing for the first game of the Rugby
                      season, an intramural game, “Reds” Vs “Blues.” Thirty minutes before the game was to commence, the
                      SAS JV boys were absolutely astounded to see several members from the United States International 7’s
              Rugby team, the “US Eagles,” in their dressing room.

              A few days earlier a request had gone to the coach of the US team asking if he could spare a player or two to
              present the JV team with their jerseys. In some countries, it is traditional that when a player plays his first Interna-
              tional, his jersey is presented to him by a retired international player. As many JV players were playing their first
              game, it was felt that a jersey presentation could make it a more memorable occasion. However, when the request
              was made to ask for a few players to attend, the coach of the US Eagles said, reluctantly, it would not be possible
              due to their upcoming weekend competitions.

              That was until the players heard about the request.

              The ‘Senior’ Eagles felt they had a responsibility to the ‘Young’ Eagles as some of these players would be the
              future of Rugby in the United States. At their insistence, the coach and manager relented and allowed the players
              to take some time out to attend the SAS jersey presentation. After a brief speech about what it means to be an
              ‘Eagle’ and how it was possible for some of the SAS Eagles to soar upward in the ranks of rugby to also become
              a US Eagle, the US international players took turns shaking hands and presenting the ‘fledglings’ with their first
              jerseys.

              There cannot be many times when a JV team has had its country’s international players turn up to present their
              jerseys! After the presentations, the players and the US Eagles lined up on the main field for a wonderful photo,
              which has the SAS Eagle soaring in the background!

              A special thank you goes to coach, Sam Sinbaldi and all the US Eagles for taking time out of their hectic schedule
              to do the jersey presentation and show the real nature of what Rugby and sportsmanship is all about.

              For The Record: “Reds” won that first game, and “Blues” have won the next two; all players have improved with
              each game. The SAS JV team has 4 inter-school 15s games and has entered two teams into the 10 a side tourna-
              ment in early December. The first 15s game against OFS was 12-12; OFS scoring on the bell to snatch a draw in
              a well played and exciting tussle.




  14        SAS NewsFlash – December 2006
             Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 16 of 25

                                                    Varsity Basketball Teams Keep Eagle




                                                                                                                             HS Sports
                                                    Tradition Alive in HKIS Holiday
                                                    Tournament
                                                    By Martha Began and Clayton Crawford



                                                    T
                                                              his Thanksgiving holiday, the SAS boys’ and girls’ var-
                                                              sity basketball teams participated in the 37th Annual
                                                              Hong Kong International School (HKIS) Holiday Bas-
                                                    ketball Tournament. Eight teams, from Okinawa, Seoul, Bang-
                                                    kok, Manila, Tokyo, Hong Kong, and Singapore competed in the
                                                    tournament. In the past, SAS boys’ and girls’ teams have had
                                                    success, but this year’s tournament was marked by a high level
                                                     of competition compared with the IASAS league.

                                                     The Lady Eagles had a rough start, but finished with two wins
                                                     on the last day to place fifth. Court leadership by SAS tourna-
                                                     ment MVP Barbara Lodwick ensured the girls played with poise.
                                                    The boys finished the round robin in second place, but due to
                                                    the HKIS Dragon’s sharp three-point shooting in the quarter final
                                                    moved to the consolation game against Seoul Foreign School.
                                                    Hard work from the post players, especially SAS tournament
                                                    MVP David Small, and efficient execution of their plays lead
                                                    them to a 66-57 win and third place honors. Despite the lack of
                                                    gold medals, all remarked on the driven yet understanding lead-
                                                    ership of SAS coaches Mike Norman, Will Norris, Chad Brekke
                                                    and Rick Bisset, as well as the sterling support from parents and
                                                    families. The supportive SAS tradition impressed all the other
                                                    schools and made both players and families proud to be Eagles.




isoaisjkjkjkjkjkjkjksdsoaidoiodsjdsajdsajdajdlksajdkasjdasjdklsajdjsajjld
                      2006 – 2007 School Fees for Second Semester and
                               Student Withdrawal Reminder

 The 2006-2007 second semester invoices were sent to all SAS families and employers as of October 16, 2006.
 If you or your employer have not received the second semester invoice, please contact Debra Chee at 6360-6324
 or Bency Chua at 6360-6347 at your earliest convenience to request a copy of the invoice. The due date for pay-
 ment of the second semester invoices is December 1, 2006, so please ensure that you have arranged for payment
 before Winter Break. All outstanding school fees must be paid before January 9, 2007 in order for students to
 attend school for the second semester and in order for high school students to be eligible to participate in Interim
 Semester.

 If your family is planning to withdraw from SAS, please note that you must officially withdraw in writing to
 the SAS Admission’s office at sasinfo@sas.edu.sg. Please ensure that SAS receives your withdrawal request as
 soon as possible so that we can arrange for final, official school records before you depart. Official school student
 records will be available at the division office in which your child is enrolled.
isoaisjkjkjkjkjkjkjkdsdsddsssssssssajdsajdajdlksajdkasjdasjdklsajdjsaldkk

                                                                                             SAS NewsFlash – December 2006   15
                          Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 17 of 25
                    SAS Hosts Dr. Jane Goodall on Pulau Ubin
                    ...continued from page 1 (cover page)
Community Service




                     SAVE, ECO and Greenfinger’s members with other volunteers gathered early before heading to Changi for the great day.


                                                                  Dr. Goodall, or Dr. Jane as she prefers, was in Singapore by request of Educa-
                                                                  tion Minister, Mr. Tharman Shanmugaratnam. She spoke to local secondary
                                                                  and junior college teachers and students about the Roots & Shoots program
                                                                  with the hopes of establishing many groups here. SAS has been a Roots &
                                                                  Shoots member since 2000
                                                                  thanks to the encourage-
                                                                  ment of Mr. Richard Har-
                                                                  tung, an SAS parent whose
                                                                  daughter Kimberly was
                                                                  an active member of both
                                                                  ECO and SAVE Clubs. The
                                                                  three themes of Roots &
                                                                  Shoots- Care and Concern
                                                                  for Animals, for People
                                                                  and for the Environment fit
                                                                  perfectly with our clubs.      Steve Early, Ellen Wuest and Nikita Sahgal help Muliana
                                                                                                      from SAVH onto the ferry.
                     Students on board the ferry carried props
                     to enhance the Sensory Trail.          We decided that we would
                                                            invite her to join us for a
                    walk on Pulau Ubin with our visually handicapped friends from
                    the Singapore Association of the Visually Handicapped (SAVH)
                    to tour our award winning Sensory Trail which is part of the Na-
                    tional Parks Board Adopt-A-Park program. Launched in 2000,
                    the trail was developed by SAS students in collaboration with our
                    visually impaired friends. Students researched plants which were
                    appealing to the senses and signs were made in both Braille and
                    English. Since 1996, our clubs have been coming to the Sensory
                    Trail about 5 times a year with SAVH, with all the trips, including
                    this special day, fully funded through the hard work of the SAVE                  Serena Ng from SAVH steps ashore on Pulau Ubin, helped
                    Club. The Sensory Trail has been a place of great learning for our                by SAS volunteers.


    16              SAS NewsFlash – December 2006
                Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 18 of 25
                                                           community, not just due to our greater understanding of the local




                                                                                                                                           Community Service
                                                           plants and animals we encounter. On a deeper level, our visually
                                                           impaired friends have taught us how to enjoy nature more richly
                                                           through the use of our other senses and to value the experiences
                                                           of our friends who live courageous and independent lives, despite
                                                           their loss of sight.

                                                            Dr. Jane has a special affinity or closeness to people with disabili-
                                                            ties which she shared in her opening remarks with us. She always
                                                            carries a chimpanzee stuffed animal with her on her travels. She
 Dr. Goodall and Mr. Richard Hartung (left) are welcomed by related the story of this monkey, which was a gift from a friend
 SAS students and teachers.                                 named Gary Haun. Gary lost his sight as a young man in the US Ma-
                                                            rines but he was determined to live a full life. In addition to taking
                                                            up scuba diving and cross country skiing, Gary decided he wanted
                                                            to be a magician. He worked very hard at this and he became an
                                                            excellent ma-
                                                            gician.     He
                                                            gave Dr. Jane
                                                            a chimpanzee,
                                                            her “Mr. H”,
                                                            stuffed animal
                                                            as a gift and
                                                            told her, “If a
                                                            blind man can
                                                            do magic, you
                                                            can change
 Sang Hoon Lee, Devin Hardee, Jamie Shah teaching about
 Pomelo.                                                    the world.”
                                                            She keeps Mr. Roots and Shoots - SAS teachers with Dr. Goodall.
                                                                              L-R: Zeeb McNicol (Greenfinger’s Garden Club), Steve Early
H with her to remind her of Gary’s inspiration and she welcomes (SAVE co-sponsor), Dr. Goodall, Martha Began (SAVE co-
people to pet the monkey to share in the message! We all did!                 sponsor), Kate Thome (ECO Club co-sponsor).
                                                                                Missing: Lisa Pizzi (ECO Club co-sponsor).

We had a taste of Dr. Jane’s magic when she told us that her plan
was to walk the Sensory Trail blindfolded! She promptly put on a
red bandana and began her tour of the trail. We were all more than
impressed, we were transformed! Students were at various sta-
tions to share information or to offer a taste of a food to Dr. Jane
and her Jane Goodall Institute Board members, Kang Phee Boon,
Kelly Kok and Richard Hartung. All the guests from eight local
schools and friends from the nature conservation community also
enjoyed touring the Sensory Trail. All of our participants, almost
                                                      300, then con-
                                                      vened at the
                                                      trail end for            Dr. Goodall with MS ECO Club students.
                                                                               L-R: Ji Soo Lee, Corinne Weber, Kalli McCoy, Dita Mah-
                                                      a longer talk            moud, Dr. Goodall, Tan Kabra, Athelia Paulli, Matt McDer-
                                                      with Dr. Jane            mott, Matthew Rees, Robyn Barret, Melissa and Brendan
                                                      and       then           Stewart.
                                                      shared a local
                                                      lunch.

                                                           Our time with Dr. Jane was an incredible gift. She is an amazing
                                                           teacher and communicator. Her act of covering her eyes touched
                                                           all of us. By example she showed us how much we can learn when
                                                           we seek a different perspective. She planted many seeds during
                                                           her time with us and in Singapore. SAS’s Roots & Shoots will be
                                                           very involved to help the program to grow locally with interested
 Dr. Goodall being guided by Lars Crawford, SAVE Club      Singapore local and international schools beginning with a work-
 member, Martha Began and Kelly Kok (Jane Goodall Insti-
 tute - Taiwan) in background.
                                                           shop hosted by SAVE at SAS in January. We invite you to join us
                                                           in our efforts!

                                                                                                           SAS NewsFlash – December 2006   17
                                 Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 19 of 25

                    Primary Students Learn Values While Do-
Community Service
                    ing Community Service
                    By Robyn Schwarz, Kindergarten Teacher



                    O
                             ne of the strategic objectives of the Singapore American
                             School is to provide ongoing, sacrificial community service
                             to those in need of help. Our Primary division has adopted
                    the Adventist Rehabilitation Center as our focus organization and, in
                    particular, we provide therapy and friendship to clients who have suf-
                    fered from the effects of strokes. Most of our friends are elderly and
                    Chinese; however, age and language are no barrier when it comes to
                    providing movement, songs and smiles. The treatments at the center
                    are intended to enable most of the patients to become independent and
                                                        enjoy a better quality of life.         Robin Schwartz’s Kindergarten class visiting the Adventist
                                                                                                Rehabilitation Center.
                                                         Students at the Singapore Ameri-
                                                         can School are learning about five essential character traits; respect, compassion, re-
                                                         sponsibility, honesty, and fairness. Visiting the ARC allows the students to put this
                                                         learning into action. Respect and compassion are exemplified during student visits to
                                                         the ARC. Being compassionate means understanding and caring about someone and
                                                         wanting to help. The students help the patients by their interactions with them through
                                                         songs and movement activities, while offering friendship and an abundance of happy
                                                                 smiles. Through prior learning, specifically reading the book “Now One Foot,
                                                                 Now the Other” by Tomie dePaola, the students are aware of the disabilities
                                                                 some of the patients have due to strokes. The students are thoughtful and con-
                                                                 siderate in their interactions. Respect is an attitude of honoring people and
                                                                 caring about their rights. Being respectful is seen in the way we treat others,
                                                                 the way we speak and the way we treat belongings. Students’ interpersonal
                                                                 skills are greatly enhanced through this opportunity because they are applying
                                                                 their learning and seeing the impact they have on people. We often get what
                                                                 we give and the patients at ARC are able to give back to our students through
                                                                 their smiles and appreciation.
                    Friendship has no boundaries.



                                                                          Kids Helping Kids
                                                                          By Brian Keith Jackson, Middle School Student



                                                                          P
                                                                                   eer Counsel is a Middle School club that was created to help
                                                                                   all students, new and old, feel welcome and comfortable at
                                                                                   SAS. Trained Middle School helpers are there to listen and as-
                                                                          sist students in finding positive ways to resolve personal issues. So to
                                                                          speak, we are kids helping kids. We believe that, if kids are comfort-
                                                                          able in school and happy with themselves, they will be better able to
                                                                          concentrate on studying and being the best people they can be.

                    Training for Peer Counsel members started in September. While in training, we learned many new skills such as how to be
                    active listeners, how to ask open-ended questions, and how to help students work through their own personal ‘vultures’.
                    Vultures are negative comments or thought patterns that eat away at our self esteem. We, as Peer Counsel members, hope
                    to scare away all of the vultures in the Middle School.

                    Our motto, created by 7th grade member Ariel Sorley, is Turn That Frown Upside Down. We all know that smiling is
                    contagious and the Peer Counsel hopes to make our SAS Middle School an amazing place to be!

                    As part of our ongoing efforts, we will be actively involved in new student orientation and many other aspects of school
                    life. It is also important to note that this program is an excellent link to the High School Peer Support. After all, it is never
                    too early to develop our helping skills. For more information, please contact any of the Middle School members, or our
                    faculty advisors, Mr. Swarstad and Ms. Morris.

     18             SAS NewsFlash – December 2006
              Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 20 of 25

Tabitha Founder Inspires Fifth Graders




                                                                                                                             Community Service
By Lynn Arnold, Fifth Grade Teacher



E
          nvision the task of walking several miles to a well, standing in a
          long line in order to get water. Now, picture hauling enough wa-
          ter for your entire family over that same distance. Think of what
it must be like to live in a house with no running water and no kitchen.
What would it be like to watch that same simple house get completely
flooded and washed away during the rainy season? Imagine how it would
feel to not be able to ever get dry during the wet period? What does it
feel like to have to save money for two or three MONTHS, just to have
enough to buy something as basic as a plate, pot, or towel?

These are just a few of the issues Janne Ritskes, founder of Tabitha
Cambodia, brought to the attention of the entire fifth grade class earlier
this month. As a picture speaks a thousand words, Ms. Ritskes came
armed with photographs and a brief student created video about house
building. These illustrations focused on the lack of basic needs faced
by others.

The task of eradicating poverty is an ominous one, yet Ms. Ritskes
sends a strong message: we all have the ability to make a difference
right where we are. Since Tabitha was founded, hundreds of thousands of people in Cambodia have
greatly improved lives. Those teachers, students, and families at SAS who have been fortunate enough to go on house
building trips, can attest to that as they witnessed firsthand how Tabitha has impacted a nation, one family at a time.
Indeed, this global citizen serves as a living testimony to the power of setting goals and watching dreams become
reality. She continues to model the “power of one” for each of us.

                                                     The tireless Ritskes completed her time with a question and an-
                                                     swer session with the eager ten year olds. Her discussion launched
                                                     the annual fifth grade fundraiser, going now through December
                                                     13. Each student has been challenged to raise $100 to meet the
                                                     grade level goal of earning $20,000 for Tabitha. (For those in the
                                                     SAS community who would like to contribute to this worthy cause
                                                     in the spirit of the holidays, find a fifth grade student or teacher
                                                     before December 13 to make a donation!)

                                                     It is often stated that children are the future. In fifth grade, we
                                                     happen to think they are also the present. Janne Ritskes knows
                                                     they are.

Good luck, fifth graders! We know you can do it!!!

For more information about Tabitha, see www.tabithasingapore.com



isoaisjkjkjkjkjkjkjksdsoaidoiodsjdsajdsajdajdlksajdkasjdasjdklsajdjsajjld
                                    School Calendar for 2007-2008

 The calendar for the 2007-2008 school year was recently approved by the Board of Governors. Open House will
 be held on Saturday, August 11, 2007 prior to the first day of school on Monday, August 13, 2007. The winter
 holiday break will begin December 20, 2007. The second semester will begin Monday, January 14, 2008 and the
 last day of school will be Friday, June 6, 2008. Next year’s calendar includes a one week fall break in October
 and one week spring break in March. A copy of the 2007-2008 calendar is included as and insert in this issue of
 Newsflash.
isoaisjkjkjkjkjkjkjkdsdsddsssssssssajdsajdajdlksajdkasjdasjdklsajdjsaldkk

                                                                                             SAS NewsFlash – December 2006   19
                                Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 21 of 25
                    Sunday Computer Classes + Migrant Workers = LOTS OF SMILES!
Community Service
                    By Linda Clarke, MW Computer Coordinator




                    “I
                                                       SAS Faculty and Student Volunteer Migrant Worker teachers

                              magine a classroom where all students are highly motivated to learn. They enter each lesson with big smiles
                              on their faces. They are polite and thoughtful and delighted with whatever you teach them. Although they
                              struggle sometimes, they persevere with good grace and, in the end, are pleased with their progress. You
                    have just had a taste of what teaching the migrant workers to use computers is like.”

                    This is a description from Audrey Forgeron, one of ten SAS teachers who just completed a ten-hour course with the
                    popular Sunday computer classes offered to 205 migrant workers. Started in the fall of 2000 as the Computer and
                    Business Applied Technology Department’s service project, it has grown from about 70 students taught by the Depart-
                    ment’s teachers using 4 high school computer labs to the present level of over 200 enrollees (with many being turned
                    away!) using 10 computer labs throughout the campus and instructed by 10 teachers from all divisions! Reinforcing
                    those teachers are 24 high school students who regularly give two hours on alternate Sundays to encourage and assist
                    during the lessons.

                    Classes start at an introductory level learning the basics of the desktop and Word. The third lesson is tense as 88 people
                    try to set up an email account in one afternoon! Level II reviews the basics and goes a bit further into Word options as
                    well as a glimpse into Excel. Level III continues to refine the use of Word with the classes bringing in their favorite
                    recipe to contribute to a Level III cookbook including photos. Level IV (this past term had 24 students with only two
                    people absent one Sunday) goes into greeting card design and how to use Photo Shop. However, if someone has a
                    question on any topic, AP physics teacher Ian Page will answer the query and change the lesson plans as needed.

                    The success of this program has been a result of cooperation at every level of the school. All moneys collected are
                    donated in full to the Commission of Migrant and Itinerant Workers. This Commission sets up and runs skill centers
                    around the island specifically for foreign maids to improve their employable skills. The security guards are extra busy
                    on Sundays as they must check passes to confirm admission to campus. And registration Sunday has seen hopeful stu-
                    dents lining up as early as 5:30 a.m.! The IT Department has thankfully supplied at least one technician per Sunday to
                    help when there are computer glitches. The bookroom runs off lots of papers so that each student can have a folder to
                    refer to outside of class. The computer lab regular teachers graciously allow another teacher to use their facility. Hav-
                    ing the use of air con in certain labs across three of our four schools also has to be planned. A small simple program
                    started in the high school has evolved into one huge project supported by many pieces of our entire school. But the
                    smiles on the workers’ faces and the confidence shown at the graduation ceremony makes everything worthwhile.

                    The winter term will have registration in mid-January. Keep an eye on the SAS home page for the specific date and
                    registration details.
    20              SAS NewsFlash – December 2006
                   Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 22 of 25




                                                                                                                                                          PS News
                                                                                                    Wesley Kochpatcharin(ch
                                                                                                                              ild), Danchai
                               er So ph ie. Th ey are choos-                                        Koc hpatchrin(father), Cynthia
              n  wi th da ug ht                       e Fa iry                                                                      Chung(mother)
Mae Anderso                          coins on at th
    wh at  to sp en d their golden
ing
Tale Cafe.                                                     Brendan Barnes and his mother, Karen


                                                      Primary Division’s “Once Upon a Family Math
                                                      Night”
                                                      By David Hoss, Primary School Principal



                                                      T
                                                                he Primary Division hosted three special “Once Upon a Family
                                                                Math Night” evenings which were led by the grade level teach-
                                                                ers in Kindergarten, 1st and 2nd Grade. The students and parents
                                                      were welcomed into the elementary theater and then ushered back to their
 Josie Wiklund and her mother, Carrie                 respective classrooms. There, the students introduced their parents to a set
                                                      of six different mathematical games which were based on different math-
                                                      ematical strands within the curriculum, (Number Sense & Numeration,
                                                      Operations, Data Management & Probability, Patterning, Measurement
                                                      and Geometry).

                                                      These activities were designed for use at the specific grade levels and in-
                                                      cluded detailed directions, suggestions for playing them at home, as well
                                                      as information on how to make the games more challenging. Take home
                                                      packages with all of the game information were also provided to each fam-
                                                      ily that attended.
                                        ) from
                            y Ware (mom
      rter Ware and Kimberl     .
   Ca                Math Nig ht
                                                          It was a really enjoyable evening for everyone involved and the next
                                                          day teachers received many positive comments about the excitement it
                                                          generated within their child.

                                                          Thanks to all those parents who attended with their child.




Alexander Lem with parents Norman and May




                                                         Brandon Z
                                                                    itur with h
                                                         are estim              is dad, Tim
                                                                   ating the                . They
                                                         marbles”,            weight of
                                                                   recording              “magic
                                                        and then u             their estim
                                                                   sin                       ate
                                                        their estim g a spring scale to ch s,
                                                                   ates.                      eck


                                                                                                 Kindergartner Jared Plotner is playing “Royalty on the
                                                                                                 Hotline” with his parents.
  Oscar Rasin and his father, Steve


                                                                                                                     SAS NewsFlash – December 2006        21
                     Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 23 of 25
                                                                HS Class Murals
HS Art
                                                                By Maya Shanker, High School Art Student



                                                                 A
                                                                          s part of the plan to increase school spirit this year, the high
                                                                          school student councils had the visual arts department rec-
                                                                          ommend a few students to represent their respective classes
                                                                 in painting commemorative murals. Each of the four teams of art-
                                                                 ists was given a four-by-six feet plywood board and instructions to
                                                                  illustrate SAS activities and Singapore culture.

                                                                  All of the mural artists liked the idea of art as a spirit activity. “I
                                                                  think it’s good. Finally artists are getting more recognized, and the
                                                                  art program is definitely getting bigger,” junior Chao Dou said.

                                                               The mural project posed several challenges to the artists who had
                                                               to balance ‘mural time’ with regular art coursework and art club
                                                               responsibilities. Organizing design ideas onto such a large board
                                                               was also difficult, and many different ideas were explored before
                                                               the artists embarked on the project. “We had a good idea, but it
                                        was hard to actually execute the de-
         sign and make it a reality,” said junior Eli Stanton.

         Students who worked on the murals generally enjoyed bonding
         late in the afternoon over house paint – all the while getting inevi-
         tably messy, to say the least. Everyone stayed energized with the
         help of snacks and upbeat music playing in the art room. “Doing
         the mural, I got to know artists that from other grades. It also
         made me think more about the class of 2007, since that was what
         our mural had to represent,” senior Jiye Kim added.

                                                                 A couple of
                                                                 weeks and several paint-smattered pairs of pants later, the murals
                                                                 were finally finished and the artists heaved a collective sigh. The
                                                                 final result was four very different and unique murals; a man-
                                                                 nequin, IASAS medals, psychedelic people, and a prickly durian
                                                                 were some of the images painted onto the boards. Everyone, my-
                                                                  self included, felt that the hard work had really paid off.

                                                                   The murals will be installed near the HS library and foyer area,
                                                                   so check them out and support the high school artists!


         isoaisjkjkjkjkjkjkjksdsoaidoiodsjdsajdsajdajdlksajdkasjdasjdklsajdjsajjld
                                 Jennifer Chia – Admissions Assistant Moving On

                                         We say goodbye this month to Admissions Assistant, Jennifer Chia, who has welcomed
                                         new families to SAS for over six years. Since 2001 she has helped prospective students
                                         and their parents navigate through the admissions process at SAS, ensuring things go
                                         smoothly from their first visit, until they arrive at SAS for orientation and the first day
                                         of school. Jennifer has worked at SAS for almost a decade, starting in the High School
                                         Counseling office in 1998 and moving to Admissions in 2001.

                                         Director of Admissions, Laurie Thompson, says that “Jennifer has been an outstanding
                                         worker. She is a perfectionist and it will be a challenge to adjust to having her gone.”
                                         Jennifer’s last day of work was December 8th. She will be moving to Australia with her
                                         husband and three children.

         isoaisjkjkjkjkjkjkjkdsdsddsssssssssajdsajdajdlksajdkasjdasjdklsajdjsaldkk

 22      SAS NewsFlash – December 2006
             Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 24 of 25

Ninth Annual South East Asia Honor Band Festival




                                                                                                                           SAS Music
                                                  O
By Brian White, MS Band Director and Brian Hill, HS Band Director
                                                          ne of the highlights of the year for band students at SAS is
                                                          the South East Asia Honor Band Festival. This year, thirty
                                                          talented musicians were selected to represent SAS; eight
                                                  middle school students, eight freshman and sophomores and four-
                                                  teen juniors and seniors. The festival was hosted by Hong Kong
                                                  International School and took place from November 9-12th.

                                                   Students arrived in Hong Kong on Thursday afternoon and spent
                                                   the evening taking in the views at “Victoria Peak.” The next day
                                                   our students spent six hours in rehearsals alongside students from
                                                   fifteen other international schools. Middle school students re-
                                                    hearsed with acclaimed composer and arranger Bruce Pearson,
                                                    author of the band method book “Standard of Excellence,” used
                                                     by millions of band students around the world. The freshman
                                                     and sophomores worked with Dr.Gerald King from the Univer-
                                                     sity of British Columbia and the juniors and seniors with the
                                                    noted conductor John Lynch from the University of Kansas.

                                                   Friday evening, the students had the chance to shop and have a
                                                   relaxing evening at Stanley Market. The following morning saw
                                                  the students in rehearsal again for four hours and then it was off
                                                  to the historic City Hall where they prepared for the evenings
                                                  concerts. The students played exceptionally well and the audience
                                                  was appreciative of their hard work. One of the highlights of this
                                                   event is that each group had the opportunity to sit in the audience
                                                   at this beautiful venue and listen to each of the other honor bands
                                                   perform.

                                                    All in all it was a wonderful experience for everyone involved.

                                                    The student participants are:
                                                    Middle School - Daniel Burtch, Rauson Clower, Min Jae Kim,
                                                    Hank Mendoza, Tamami Niwa, Jennie Park, Lindsey Witte, Jim-
                                                    my Yoon

                                                    Freshman / Sophmore - Noo Ree Kang, Allen Koh, Michael
                                                    Jeong, Jae Hur, Alex Hoffer, Sophia Tinger, Judy Kim, Mitch
                                                    Hulse

Junior / Senior - Hye-Sung Ahn, Mariko Thomas, Sang Ho Lee, Sunny Han, Hahneol Chung, Jun Hyung Oh, Azhani
Amiruddin, Robert Rathvon, Kaitlyn Newlin, Max Lian, Andrew Szombathy, Doogie Momberger, Tiffany Cheng and
Michael Bond




Association of Music in International Schools (AMIS)
International Honors Band and Orchestra


R
         ecently, seven SAS Middle School students were selected to participate in the Junior International Honor
         Orchestra performing in Beijing in February. Middle School cellist Lena Jung, along with violinists Kristyn
         Chong, Lauren Jung, Jessica Lin, Irene Tung, Preeti Varathan, Yoon Ku Kang and bassist Avery Lim were
selected after submitting audition recordings. Kristyn Chong was given lead second violin while Avery Lim is leading
the bass section. Leadership positions are additional honors. We wish them well as they prepare for their performance
in February.

                                                                                           SAS NewsFlash – December 2006   23
Case 1:19-cr-10335-DJC Document 172-1 Filed 09/13/21 Page 25 of 25
